Order filed May 3, 2017




                                  In The

                             Court of Appeals
                                 For The

                          First District of Texas
                                ___________

                           NO. 01-17-00121-CR
                               ____________

              CHRISTOPHER JAMES FIELDER, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 21st District Court
                       Washington County, Texas
                      Trial Court Cause No. 17314

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit #7.

      The exhibit clerk of the 21st District Court is directed to deliver to the Clerk
of this court the original of State’s Exhibit #7, on or before May 12, 2017. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Exhibit #7, to the clerk of
the 21st District Court.



                                               PER CURIAM